ORDER

PER CURIAM.
AND NOW this 24th day of September, 2008, the Petition for Allowance of Appeal is hereby GRANTED. The issue, as stated by Petitioners, is:
Whether the Commonwealth Court’s opinion conflicts with the Home Rule law’s intent to liberally construe the broad powers provided to those municipalities that adopt Home Rule? More specifically, whether the Commonwealth Court erred in affirming the trial court’s ruling that “The Protection of Displaced Contract Workers Ordinance,” Pittsburgh City Code of Ordinances 22-2004, Chapter 769, Janitorial, Building Maintenance and Security Contractors (“PDCWO”) is ultra vires pursuant to 53 Pa.C.S. § 2962(f)?